NO. 07-09-0194-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                FEBRUARY 24, 2010
                            __________________________

                           GLORIA RAMIREZ, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE
                           __________________________

             FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2009-422,964; HONORABLE CECIL G. PURYEAR, JUDGE
                          ___________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant, Gloria Ramirez, was convicted of one count of injury to a child, 14

years of age or younger,1 and six counts of endangering a child.2 The jury sentenced

appellant to a term of confinement of ten years in the Institutional Division of the Texas

Department of Criminal Justice and a fine of $10,000 on the injury to a child conviction.

The jury sentenced appellant to two years in a State Jail Facility and a fine of $2,000 on




      1
          See TEX. PENAL CODE ANN. § 22.04(a)(3) (Vernon 2005).
      2
          See TEX. PENAL CODE ANN. § 22.041(c) (Vernon 2005)
each of the child endangering charges. All sentences were to be served concurrently.

Appellant has appealed the judgments of conviction. We affirm.


       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.




                                            2
      Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.3



                                                       Mackey K. Hancock
                                                            Justice

Do not publish.




      3
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3